Title: To James Madison from Stephen Cathalan Jr., 13 May 1806 (Abstract)
From: Cathalan, Stephen Jr.
To: Madison, James


                    § From Stephen Cathalan Jr. 13 May 1806, Marseille. “Mr. Julius oliver whom I took the Liberty of Introducing you, who has been very unfortunate by the unjust Prise & Condemnation of his Brig Jefferson at halifax, has Sent me your note [not found] from Bordeaux, where he is Still detained, by which you wish from me a fresh Supply of wine and other provisions which I will not fail to Execute as Soon as I will have a Safe opportunity and in the Beggining of next fall; he will forward you this.
                    “I long to See again Mr. Julius oliver & reappoint him as chanceler of this agency of the u. s. Then I will be more Regular in my Correspondance, my Secretary, has Broken his arm Three months ago, which added to my being of Late badly assisted.”
                